File No. 33-81926 File No. 811-08652 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ POST-EFFECTIVE AMENDMENT NO. 21 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 23 /X/ CROFT FUNDS CORPORATION (Exact Name of Registrant as Specified in Charter) Canton House, 300 Water Street Baltimore, Maryland 21202 (Address of Principal Executive Offices, Zip Code) Registrants Telephone Number, including Area Code (410) 576-0100 Mr. Kent Croft Canton House, 300 Water Street Baltimore, Maryland 21202 (Name and Address of Agent for Service) Copies to: JoAnn M. Strasser, Esquire Thompson Hine LLP 312 Walnut Street, 14 th Floor Cincinnati, OH 45202 It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) of Rule 485 on September 1, 2011 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a) of Rule 485 _ on (date) pursuant to paragraph (a) of Rule 485 75 days after filing pursuant to paragraph (a) of Rule 485 If appropriate, check the following box: _ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Investment Company Act, the Registrant certifies that it meets the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and that it has duly caused this Post-Effective Amendment No. 21 to Registration Statement No. 33-81926 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Baltimore and State of Maryland, on the 21st day of September, 2011 . CROFT FUNDS CORPORATION By: /s/ Kent G. Croft Kent G. Croft, President and Director As required by the Securities Act of 1933, this Post-Effective Amendment No. 21 to the Registration Statement has been signed by the following persons in the capacity and on the date indicated. Signature Title * Benjamin R. Civiletti Director *Charles J. McLaughlin Director * Steven Tamasi Director *By: /s/ Kent G. Croft Date: 9/21/11 Kent G. Croft Attorney in fact /s/ Kent G. Croft President/Principal Kent G. Croft Executive Officer and Director Date: 9/21/11 /s/ Philip N. Vong Treasurer/Principal Financial Date: 9/21/11 Philip N. Vong Officer/Principal Accounting Officer EXHIBIT INDEX Index No. Description of Exhibit 1. EX-101.INS XBRL Instance Document 2. EX-101.SCH XBRL Taxonomy Extension Schema Document 3. EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase 4. EX-101.DEF XBRL Taxonomy Extension Definition Linkbase 5. EX-101.LAB XBRL Taxonomy Extension Labels Linkbase 6. EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
